Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, 8 – 10, 14, and 16  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,200,751. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every element of the above noted pending claims is fully anticipated by a corresponding recitation in a patented claim.
The correspondence between the pending claims and the patented claims is illustrated in the tables provided below:
 
Pending claim 1. An apparatus comprising: 
means for 
determining a location of a mobile device; means for comparing the location of the mobile device with a set of predefined locations at which audio monitoring is to be performed; 

request 

including a first location corresponding to a location of the mobile device to a 


media presentation status server in response to the location of the mobile device corresponding to one of the predefined locations, 




and to conserve a battery life of the mobile device,
the means for sending is to not send the status request when the location of the mobile device does not correspond to any of the set of predefined locations; 

means for receiving, from the media presentation status server in response to the request including the first location, a status indicating whether a likelihood of media being presented at the first location satisfies a threshold, 



means for enabling collection of audio with the mobile device when the status
indicates that the likelihood of media being presented 


satisfies the threshold and the location of the mobile device corresponds to the first location; 

and means for disabling collection of audio when the status indicates that the likelihood of media being presented does not satisfy the threshold and the location of the mobile device corresponds to the first location to conserve battery life of the mobile device.
Patented claim 7. An apparatus, comprising: 
a locator 
to determine a present location of the apparatus and compare the present location of the apparatus with a set of predefined locations at which audio monitoring is to be performed; 

to request, 

. . .the request including the first location corresponding to the present location of the apparatus;

from a media presentation status server, a status message indicating whether a likelihood of media being presented at a first location of the set of predefined locations satisfies a threshold, the status checker to request the status message when the present location of the apparatus corresponds to the first location of the set of predefined locations, 
and to conserve battery life, 
the status checker not to request the status message when the present location does not correspond to the set of predefined locations, 


when the status message indicates that the likelihood of media being presented at the first location satisfies the threshold and the present location corresponds to the first location,






. . . and an audio receiver to enable a microphone to collect audio when the status message
indicates that the likelihood of media being presented at the first location 

satisfies the threshold and the present location corresponds to the first location

and to conserve battery life, the audio receiver not to enable the microphone to collect audio when the status message indicates that the likelihood of media being presented at the first location does not satisfy the threshold.



	Note an analogous correspondence exists between the apparatus of pending claim 1 and the method of patented claim 1.
Pending claim 2.
further including means for transmitting audience measurement data based on the collected audio from the mobile device to a media monitoring server.
Patented claim 2.
further including transmitting audience
measurement data based on the collected audio from the mobile device to a media monitoring server.



Pending claim 3.
wherein the means for monitoring the presentation is to 

update the status in response to 


detection of media presented at the first location
Patented claim 3.
wherein the 


status is updated by the presentation monitor when the presentation monitor 

detects media being presented at the first location


Pending claim 4.
wherein the means for 

sending polls the media presentation status server for the status 
when sending the status request.
Patented claim 4.
wherein the 

sending of the status request includes polling the media presentation status server for the status.


Pending claim 5.
further including means for 
determining whether the likelihood of media being presented at the location of the mobile device satisfies the threshold.
Patented claim 5.
further including 
determining whether the likelihood of media being presented at the location of the mobile device satisfies the threshold.





Pending claim 6.
wherein the means for enabling collection of audio is performed by a first application on the mobile device, and the means for determining of the location of the mobile device is performed by a second application on the mobile device, the second application being different than the first application

Patented claim 6.
wherein the collecting of the audio is 
performed by a first application on the mobile device, and the determining of the location of the 
mobile device is performed by a second application on the mobile device, the second application being different than the first application


Pending claim 8. An apparatus, comprising: 
means for 

comparing a location of the apparatus with a set of reference locations at which audio monitoring is to be performed; 

means for requesting a status message from a media presentation status server, 
the status message to indicate whether a likelihood of media being presented at a first location of the set of reference locations satisfies a threshold, 

the means for requesting to request the status message when the location of the apparatus 

the means for requesting not to request the status message when the location of the apparatus does not correspond to any of the set of reference locations, 


the media presentation status server separate from the apparatus; 




and means for enabling a microphone to collect
audio when the status message indicates that the likelihood of media being presented at the first location of the set of reference locations satisfies the threshold,


the means for enabling not to enable the microphone to collect audio when (1) the status message indicates that the likelihood of media being presented at the first location of the set of reference locations does not satisfy the threshold, or (2) the location of the 

Patented claim 7. An apparatus, comprising: 
a locator to determine a present location of the apparatus and 
compare the present location of the apparatus with a set of predefined locations at which audio monitoring is to be performed; 

a status checker to request, from a media presentation status server, 
a status message indicating whether a likelihood of media being presented at a first location of the set of predefined locations satisfies a threshold, 

the status checker to request the status message when the present location of the apparatus 

and to conserve battery life, the status checker not to request the status message when the present location does not correspond to the set of predefined locations, 

the media presentation status server separate from the apparatus, 

the request including the first location corresponding to the present location of the apparatus; and 

an audio receiver to enable a microphone to collect audio when the status message indicates that the likelihood of media being presented at the first location satisfies the 
threshold and 
the present location corresponds to the first location, and to conserve battery life,
the audio receiver not to enable the microphone 
to collect audio when the status message indicates that the likelihood of media being presented at the first location does not satisfy the threshold.



Pending claim 9.
further including means for monitoring media to identify the collected audio
Patented claim 8.
further including a media monitor to identify the collected audio


Pending claim 10.
further including means for transmitting data 
to transmit at least one of the collected audio or an identification of the collected audio to a media monitoring server
Patented claim 9.
further including a data transmitter 
to transmit at least one of the collected audio or an identification of the collected audio to a media monitoring server





	Regarding claim 14, the limitations of said claim are addressed in the above analysis of claim 8.
	Regarding claim 16, the limitations of said claim are addressed in the above analysis of claim 10.

Claims 11, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,200,751 in view of Buehler (US-20110275312-A1).	Regarding claims 11 and 18, U.S. Patent No. 10,200,751 shows claim 8 and 14.
U.S. Patent No. 10,200,751 does not show wherein means for transmitting is to transmit the at least one of the collected audio or the identification of the collected audio at a regular interval or in response to a request. 
Buehler shows wherein the means for transmitting is to transmit the at least one of the collected audio or the identification of the collected audio at a regular interval or in response to a request (Buehler, [65]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify U.S. Patent No. 10,200,751 with the prior art teachings of Buehler in order to ensure reasonable quantities of audio are collected and transmitted, saving transmission time while also ensuring useful analysis results.
Regarding claim 17, U.S. Patent No. 10,200,751 shows claim 14.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify U.S. Patent No. 10,200,751 with the prior art teachings of Buehler in order to ensure reasonable quantities of audio are collected and transmitted, saving transmission time while also ensuring useful analysis results.


Claim 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,200,751 in view of Cosman (US-20130093627-A1)
Regarding claims 12 and 19, U.S. Patent No. 10,200,751 shows all of claim 8.	U.S. Patent No. 10,200,751 fails to show wherein the likelihood of the media being presented at the first location is determined based on a sensor or transducer input at the first location.
	Cosman shows wherein the likelihood of the media being presented at the first location is determined based on a sensor or transducer input at the first location (Fig. 3).	It would have been obvious to one of ordinary skill in the art at the time of the invention .

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,200,751 in view of Godfrey (US-20050130634-A1).
Regarding claim 15, U.S. Patent No. 10,200,751 shows all of claim 14.	U.S. Patent No. 10,200,751 fails to show wherein the locator is to determine the mobile device is at the first location based on whether the mobile device is connected to a wireless local area network associated with the first location.
Godfrey shows wherein the locator is to determine the mobile device is at the first location based on whether the mobile device is connected to a wireless local area network associated with the first location (Fig. 3).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify U.S. Patent No. 10,200,751 with the prior art teachings of Godfrey in order to utilize existing datasets to enable accurate estimates of user and device location.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim limitations	 	“means for determining”,		“means for comparing”, 		“means for sending”,		“means for receiving”,		“means for monitoring”		“means for enabling”,  and		“means for disabling”	have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because said limitations use the non-structural term “means for” coupled with functional language “determining”, “comparing”, “sending”, “receiving”, “monitoring”, “enabling”, and 
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Though, e.g., Figs. 4 and 6 of Applicant’s specification illustrate the claimed “means for receiving” and “means for monitoring”, Applicant is reminded that if a claim function is a specific function to be performed by a special purpose computer, then the corresponding structure in the specification must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element.
Applicant is reminded that invocation of 35 USC 112(f) is a shorthand mechanism to essentially allow applicant to incorporate disclosure of their specification into their claims. It is not a mechanism to enable claim language so broad as to be indefinite. Applicant’s specification thus must clearly link the intended structure that corresponds to the 35 USC 112(f) recitation in order for the claims to be clear and definite.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph (e.g., by incorporating sufficient structure into the claim language to achieve the claimed functionality), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	Regarding claim 2, said claim suffers from issues corresponding to those of claim 1, while also reciting “means for transmitting”.
	Regarding claim 5, said claim suffers from issues corresponding to those of claim 1, while also reciting “means for determining”.
	Regarding claim 7, said claim suffers from issues corresponding to those of claim 1, while also reciting “means for sensing”.
	Regarding claim 8, said claim suffers from issues corresponding to those of claim 1, via the recitation of a: 	“means for comparing”, 
	“means for requesting”, and a 
	“means for enabling”.
	Regarding claim 9, said claim suffers from issues corresponding to those of claim 1, while also reciting “means for monitoring”.
	Regarding claim 10, said claim suffers from issues corresponding to those of claim 1, while also reciting “means for transmitting”.
	Regarding claim 14, said claim suffers from issues corresponding to those of claim 1, while also reciting a: 	“means for comparing”,
	“means for receiving”, and a 
	“means for monitoring”.
	Regarding claim 16, said claim suffers from issues corresponding to those of claim 1, while also reciting “means for transmitting”.	Claims 3, 4, 6, 11, 12, 13, 15, and 17 – 20 each depends on one of the claims addressed above, and fails to clarify the issues noted above, thus inheriting their parent claim’s deficiencies. 


				Relevant Prior Art	Prior art relevant to Applicant’s disclosure was cited in Applicant’s Information Disclosure statement, and includes:	Lee (US-20080059988-A1) – Lee disclosure is focused on monitoring a user’s exposure to particular media, and if they were sufficiently attentive when exposed to said media (Lee, [31-32]). Lee utilizes location-sensitive user monitoring (Lee, [33,41]), and supplements monitoring data with data from user devices such as smartphones (Lee, [38]). Estimation of media exposure levels and user location data is made based on audio monitoring of a user’s environment (Lee, [70-71]).
	Ramaswamy (US-20120219156-A1) – Ramaswamy discusses tracking particular people who are in the same room with a media presentation source, e.g., a television (Ramaswamy, [56,58], Fig. 1). Ramaswamy also anticipates enabling and disabling a microphone; however, Ramaswamy’s microphone control is utilized to track user location (Ramaswamy, [12,14,20]), rather than being based on media consumption likelihood. 
Weiss (US-8948895-B2) – Weiss discusses sampling audio and matching audio signatures in a mobile computing environment (Weiss, Figs. 3A – 3B). The audio monitoring and signature matching is utilized to monitor a user’s exposure to particular media (Weiss, col. 3 lines 5- 10, col. 4 lines 60 – 64, col. 9 lines 28-44).
	Wright (US-8514907-B2) – Wright is directed to generation media consumption/exposure reports for particular users, including monitoring exposure to targeted ads (Wright, col. 5 lines 4 – 25, col. 6 lines 35-40). Wright’s media exposure monitoring may be 


	Additional prior art relevant to Applicant’s disclosure includes:
	Fitzgerald (US-20090253406-A1) – Fitzgerald discusses remotely turning a mobile device’s microphone on and off ([102-103]), as well as consideration of and responsiveness to the mobile device’s location, including comparison of the location of a present location list (Fig. 4, [69,71]).	Srinivasan (US-20100115573-A1) – Srinivasan is directed to an operating environment analogous to the one claims (e.g., Fig. 2 showing monitoring media consumption), and includes use of a microphone to detect the content being consumed ([14, 22-23]). The media data is logged and reported after verification ([30-31]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442